IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 00-30042
                                              Summary Calendar
                                              _______________




                        JAMES ALLEN SMITH AND SADIE BREWER SMITH,

                                                                 Plaintiffs-Appellants,

                                                   VERSUS

                                 CITGO PETROLEUM CORPORATION,

                                                                 Defendant-Appellee.


                                       _________________________

                               Appeal from the United States District Court
                                  for the Western District of Louisiana
                                             (98-CV-1815)
                                     _________________________
                                              July 11, 2000



Before SMITH, BARKSDALE, and                             Corporation for injuries allegedly suffered in
PARKER, Circuit Judges.                                  an accident at a Citgo refinery. The district
                                                         court granted summary judgment for Citgo,
PER CURIAM:*                                             concluding that Smith was Citgo’s statutory
                                                         employee, so his exclusive remedies were
   James Smith sued Citgo Petroleum                      under Louisiana’s workers’ compensation
                                                         laws.     The court also rejected Smith’s
                                                         argument that the workers’ compensation laws
        *
          Pursuant to 5TH CIR. R. 47.5, the court has    violate the Equal Protection Clause.
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.              In a thorough Memorandum Ruling, the
district court explained its reasons. The
judgment is affirmed, essentially for the
reasons given by the district court.


   In summary, we agree with the district
court’s analysis of the futility of Smith’s Equal
Protection claims. We further agree that the
facts of this case raised the rebuttable
presumption, as per LA. REV. STAT. ANN.
§ 23:1061, that Smith was a statutory
employee of Citgo and is therefore
presumptively barred from bringing claims
sounding in tort against the company, and that
Smith cannot, given these facts, rebut that
presumption in the manner required by the
statute following its 1997 amendment.

   AFFIRMED.




                                                    2